DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-14 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita.
	There is disclosed in Yamashita a coffee machine comprising: a main body 12; a coffee filter holder 32 which is designed to hold a coffee filter; a receptacle device 98 which is arranged above the coffee filter holder and is designed to detachably accommodate a module 97 for coffee storage, wherein the module includes a storage container 172, a coffee powder metering unit having a first part (chamber) configured to accommodate coffee powder after grinding and a second part 74 configured to dispense coffee powder in the direction of the coffee filter holder, a grinding mechanism 68 and bean container 70, and a coffee grinder base 72 designed to accommodate the coffee grinder and supply it with electrical energy; and an electronic control unit.
	In regards to claim 21, the electronic control unit allows for varied grinder motor rotation speeds.
Claim(s) 1, 2, 4, 5 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deGraaff et al.
	There is disclosed in deGraaff a coffee machine comprising: a main body 1; a coffee filter holder 7 which is designed to hold a coffee filter; a receptacle device 4 which is arranged above the coffee filter holder and is designed to detachably accommodate a module 3 for coffee storage, the module including a coffee powder metering unit having a first part 19 configured to accommodate coffee powder and a second part 18 which is configured to dispense coffee powder, the first part accommodating a container (receptacle) 23 having coffee powder and including a stirring device 14, the second part comprising a metering device 15 and drive for the metering device; an electronic control unit 13A; and an interface 12B associated with the receptacle device which enables signal transmission and item information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita or de Graaff et al. in view of Andrew et al.
	Andrew discloses that it is known in the art to pivotally mount a coffee filter holder 58 about a vertical axis.
	It would have been obvious to one skilled in the art to modify the filter holder support arrangement of Yamashita or de Graaff with that taught in Andrew, in order to allow easy access to the filter by a user.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Van Os et al., Eugster and Olson are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761